DETAILED ACTION
	This Office Action is in response to the amendment filed 11/25/2020.  Claims 1, 4-15, and 17-21 are acknowledged as pending in this application with claims 1, 4-5, 11, 15, and 17 being currently amended.  The rejections of the previous Office Action are withdrawn as having been overcome by the amendments to the claims.  New rejections necessitated by the amendment are presented below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Claim 5 depends from claim 1, which requires, “the at least one separator being positioned between two adjacent platforms”.  Claim 5 goes on to require, “the separator is provided with a vertical separator extending upwardly from the separator and configured to lock the at least one platform”.  These two features do not exist together in any single disclosed embodiment.  The embodiments which disclose a vertical separator for locking the platform include separators located beneath the platforms rather than between them.  The embodiments which disclose a separator located between the platforms do not include vertical separators for locking the platforms.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 depends from claim 1, which requires, “the at least one separator being positioned between two adjacent platforms”.  Claim 5 goes on to require, “the separator is provided with a vertical separator extending upwardly from the separator and configured to lock the at least one platform”.  These two features do not exist together in any single disclosed embodiment.  The embodiments which disclose a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills (US 9,526,942).
Regarding claim 1, Mills teaches a slip training device, comprising: a. frame having a first end and a second end and a pair of lateral sides extending between the first end and the second end, and at least one separator (see annotated figure below) extending between the lateral sides of the frame; at least one platform (242) disposed on the frame and configured to be placed in a moveable position where the platform is moveable along the frame or a stationary position where the platform is stationary with respect to the frame (column 4 lines 40-53), the at least one platform comprises a plurality of platforms, each platform having two lateral sides, the at least one separator being positioned between two adjacent platforms (see annotated figure below); and c. rotatable elements (244) disposed below the at least platform for allowing the movement of the at least one platform along the frame.

    PNG
    media_image1.png
    618
    928
    media_image1.png
    Greyscale

	Regarding claim 4, Mills teaches the separator limits the movement of the platform along the frame (as shown above, the platform is unable to roll past the separator).
	Regarding claim 11, Mills teaches the rotatable elements (244) are provided adjacent each lateral side of a platform (see figure below). 

    PNG
    media_image2.png
    600
    716
    media_image2.png
    Greyscale


	Regarding claim 13, Mills teaches each lateral side of the frame comprises a track, the rotatable elements configured to rotate along each track to move the platform on the frame.

    PNG
    media_image3.png
    439
    530
    media_image3.png
    Greyscale

	Regarding claim 14, Mills teaches the rotatable elements comprise wheels (244).
	
Claim(s) 15, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hankin (US 4,506,884).
Regarding claim 15, Hankin teaches a slip training device, comprising: a frame (32) having a first end and a second end (short ends of 32), and a pair of lateral sides (long edges of 32) extending between the first end and the second end, a plurality of platforms (70, 72) disposed on the frame, each platform configured to be placed in a movable position (when pin 82 is not engaged with eyelet 84) where the platform is moveable along the frame or a stationary position (when pin 82 is engaged with eyelet 84) where the platform is stationary with respect to the frame; and a plurality of translational elements (62) disposed below each platform for allowing the movement of the platform along the 
	Regarding claim 17, Hankin teaches each separator is provided with a vertical separator (82) extending upwardly from the separator and configured to be positioned below one of the plurality of platforms (shown positioned below the platform on left side in Fig. 6).
	Regarding claim 19, Hankin teaches each platform having two lateral sides and provided with a connector rail (downwardly extending rail, shown in Fig. 2) along each lateral side of the platform, the translational elements operatively mounted on each connector rail.
	
    PNG
    media_image4.png
    247
    602
    media_image4.png
    Greyscale

Regarding claim 20, Hankin teaches each lateral side of the frame comprises a track (54, 56), the translational elements configured to translate along each track to move the platform on the frame.

Allowable Subject Matter
Claims 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the combinations of limitations required by claim 18.  In particular, the cited references do not disclose a device as required by claim 17 and further wherein each platform has a bottom surface provided with a brace and a pair of pins, the pair of pins configured to cooperate with the vertical separator of a platform to place that platform in the stationary position.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784                                                                                                                                                                                                        sorr